DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 05/18/2022. 
Claim(s) 1-19 are currently pending. 
Claim(s) 1 and 17-18 have been amended. 
Claim(s) 19 have been added.

Response to Arguments
Applicant’s arguments, see Remarks filed 05/18/2022, with respect to rejection of claim(s) 1-8 and 10-18 under 35 U.S.C. §102 have been fully considered and are persuasive.  The rejection of claim(s) 1-8 and 10-18 under 35 U.S.C. §102 has been withdrawn. 

Allowable Subject Matter
Claims 1-19 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 17
The prior art of record, whether alone or in combination, fails to teach, or fairly suggest the limitation “executing application software with control electronics to automatically determine the result of the assay of the sample droplet directly from the sensed dynamic property by equating either a positive or negative result for a target species in the sample droplet to the result of the transport operation” in the context of other limitations recited in the claims.
The prior art which best approaches the claimed invention is Pollack et al. (US 7,816,121), hereinafter Pollack.
Pollack teaches a method of determining the result of an assay in which a dynamic property (degree of coagulation) of the product droplet is determined. However, Pollack does not describe the use of viscosity or coagulation as defined in the claimed invention, for use in an assay determination or other comparable chemical analysis. Accordingly, Pollack does no teach the subject matter as set forth above in the context of other limitations recited in the claims, nor is there any suggestion or motivation that would lead one of ordinary skill to perform the claimed assay determination based on the degree of coagulation.
Regarding claims 2-16 and 18
	Claims 2-16 and 18 are allowed based on their dependency on claims 1 and 17.
Regarding claim 19
The prior art of record, whether alone or in combination, fails to teach, or fairly suggest the limitations “executing application software with control electronics to automatically determine the result of the assay of the sample droplet directly from the sensed dynamic property by equating either a positive or negative result for a target species in the sample droplet to the result of the transport operation” and “wherein the viscosity of the droplet is determined based on sensing a distance between centroids of the daughter droplets at a time of splitting of the product droplet by actuation of the electrode array portion” in the context of other limitations recited in the claims.
The prior art which best approaches the claimed invention is Pollack et al. (US 7,816,121), hereinafter Pollack.
Pollack teaches a method of determining the result of an assay in which a dynamic property of the product droplet is determined. However, Pollack does not describe the use of viscosity or coagulation as defined in the claimed invention, for use in an assay determination or other comparable chemical analysis. Pollack is also silent to the viscosity of the droplet being determined based on sensing a distance between centroids of the daughter droplets at a time of splitting of the product droplet by actuation of the electrode array portion.  Accordingly, Pollack does no teach the subject matter as set forth above in the context of other limitations recited in the claims, nor is there any suggestion or motivation that would lead one of ordinary skill to perform the claimed assay determination based on the degree of coagulation.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721